                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PHILLIP V. EBERT,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )          No. 4:19CV00817 JCH
                                                     )
SECURA INSURANCE, A MUTUAL                           )
COMPANY,                                             )
                                                     )
               Defendant.                            )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Ebert’s Motion to Strike Affirmative Defenses

or in the Alternative Make a More Definite Statement, filed April 12, 2019. (ECF No. 9). The

motion is fully briefed and ready for disposition.

       The present matter arises out of a motor vehicle collision on or about October 28, 2015.

(Petition, ECF No. 6 ¶ 7). Plaintiff filed a Petition in the Circuit Court for the City of St. Louis

on March 5, 2019. (ECF No. 6). Plaintiff asserts that he was driving a dump truck, a 2003

Wayne Sweeper automobile, during the course and scope of his employment with Schaefer

Hauling, Inc. in St. Louis City. Id. ¶¶ 7-13. Plaintiff asserts that he was struck in the rear by

Gregory Newlon’s (“Newlon”) vehicle as Newlon attempted to evade police in a high-speed

chase. Id. ¶ 8. Plaintiff allegedly suffered injuries to his head, back, neck, left shoulder, and both

legs, and alleges permanent injury to both his body and mind. Id. ¶ 16. On the date of the

collision, Newlon was insured by Alfa Vision Insurance Company, which tendered its policy

limits of fifty-thousand dollars ($50,000.00).. (ECF No. 6, ¶ 10). The fifty-thousand-dollar

($50,000.00) policy limit was split between three injured parties and settled to Plaintiff in the
amount of sixteen-thousand six-hundred and sixty-six dollars and sixty-seven cents ($16,666.67).

Defendant Secura issued policy number 20-A-003182515-5 to Schaefer Hauling Inc., to cover

the 2003 Wayne Sweeper automobile. Id. ¶ 13.              Plaintiff claims that Newlon was an

underinsured motorist and brings a count against Defendant Secura pursuant to its policy for an

amount in excess of twenty-five thousand dollars ($25,000.00) and brings a second count against

Defendant Secura for vexatious refusal to pay.

       On April 10, 2019, Defendant Secura Insurance filed its Answer and Affirmative

Defenses. (ECF No. 7). On April 12, 2019, the Plaintiff filed its Motion to Strike Affirmative

Defenses or in the Alternative for a More Definite Statement. (ECF No. 12).                 Plaintiff

specifically objects to Affirmative Defenses H, I, and J. The Affirmative Defenses state:

              (H) – For further [A]nswer and for its Affirmative Defense, Defendant states that
              Plaintiff’s alleged injuries and associated damages were directly and proximately
              caused or contributed to be caused by his own negligence or by pre-existing
              conditions, and fault should therefore be compared and allocated accordingly.”
              (I) – For further Answer and by way of Affirmative Defense, Defendant states
              that Plaintiff has failed to mitigate his alleged damages, if any.
              (J) – For further Answer and by way of Affirmative Defense, Defendant states
              that it continues to reserve any and all rights and defenses it has under the above-
              referenced policy of insurance and laws, and that it is not waiving any rights
              under the laws or policy of insurance and the terms and conditions therein.
(ECF No. 7 at 6).

       Plaintiff contends that defendant has failed to satisfy its obligation to properly plead an

affirmative defense pursuant to Federal Rules of Civil Procedure 12(f) and 8(b). Federal Rule of

Civil Procedure 12(f) states that “[t]he Court may strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Federal

Rule of Civil Procedure 8(b) states that a party must “state in short and plain terms its defenses to

each claim asserted against it.” Fed. R. Civ. P. 8(b). Plaintiff argues that the Defendant’s

affirmative defenses are inadequate and conclusory. (ECF No. 9 at 2).




                                                 -2-
“The Court has broad discretion in resolving a motion to strike. See Stanbury Law Firm v.

Internal Revenue Serv., 221 F.3d 1059, 1063 (8th Cir. 2000). Motions to strike “are viewed with

disfavor and are infrequently granted.” Id. (internal quotation marks omitted). “A motion to

strike an affirmative defense should not be granted ‘unless, as a matter of law, the defense cannot

succeed under any circumstances or is immaterial in that it has no essential or important

relationship to the claim for relief.’ ” Speraneo v. Zeus Tech., Inc., 4:12CV578 JAR 2012 WL

2117872, at *1. “[A] motion to strike should not succeed unless the party shows that it is

prejudiced by the inclusion of a defense or that a defense’s inclusion confuses the issues.” Id.;

Accord Schmidt v. Hosley Int’l, Inc., No. 4:15CV614 CEJ, 2015 WL 4134338, at *2 (E.D. Mo.

July 8, 2015);

       Defendant’s affirmative defenses are short and plain statements that assert a defense to

Plaintiffs claims. Plaintiff has not alleged that these defenses cannot be granted as a matter of

law, nor does the Plaintiff contend that the defenses raised by Defendant cannot succeed or are

unrelated to its claim for relief. Therefore, the Plaintiff’s Motion to Strike is denied.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Strike Affirmative Defenses (ECF

No. 9) is DENIED

Dated this 12th Day of June, 2019.



                                                   /s/ Jean C. Hamilton
                                                   UNITED STATES DISTRICT JUDGE




                                                 -3-
